IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1118
                            Filed September 17, 2014


IN THE INTEREST OF A.S.,
Minor Child,

T.P., Father,
Appellant,

C.S., Mother,
Appellant.
________________________________________________________________
       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



       The father appeals the termination of his parental rights to his child, A.S.

AFFIRMED.



       Joel Walker, Davenport, for appellant father.

       Jennifer Olsen, Davenport, for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Michael J. Walton, County Attorney, and Julie A. Walton,

Assistant County Attorney, for appellee State.

       Meghan Corbin of Gomez May L.L.P., Davenport, attorney and guardian

ad litem for minor child.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                          2


VOGEL, J.

       The father appeals the termination of his parental rights to his child, A.S.,

asserting that it is not in her best interest that his rights be terminated. Because

the father is incarcerated and has not demonstrated there is a bond between him

and A.S., we affirm the juvenile court’s termination of his parental rights.1

       A.S., born May 2011, first came to the attention of the Florida Department

of Human Services in November 2012. The mother had fled from Iowa to Florida

with A.S. to avoid a warrant for her arrest and so she could avoid testifying

against her paramour. Florida authorities found the mother and A.S. homeless,

with no money, and without basic necessities.         A.S. was removed from the

mother’s care and placed in a foster home. She was adjudicated a child in need

of assistance pursuant to Florida law on January 28, 2013. She was transferred

to Iowa in February 2013, pursuant to an order dated February 8, 2013, and

placed with another foster family, where she remained at the time of the

termination hearing.

       The father has a long criminal history and at the time of the termination

hearing was incarcerated due to a conviction for possession with intent to deliver

a controlled substance.2 He has never met A.S. He has nine children and does

not have custody of any of them. Due to this lack of contact, the State petitioned

the juvenile court to terminate the father’s parental rights. On June 16, 2014,

following a contested hearing, the court terminated the father’s parental rights


1
  The mother’s rights were also terminated. Though she appealed as well, her appeal
was dismissed.
2
  The juvenile court noted the father expected to be released in August 2014, an
observation based on the father’s testimony during the termination hearing.
                                         3


pursuant to Iowa Code section 232.116(1)(d), (e), (h), and (i) (2013). The father

appeals.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

       The father admits to not knowing A.S. and does not contest any of the

grounds on which the juvenile court terminated his parental rights. However, he

contends his rights should not be terminated because once released from prison,

he will have the “opportunity to fully connect with his children and family.” This

argument rings hollow when assessing A.S.’s best interests. See Iowa Code

§ 232.116(2). There is no bond between the father and A.S., and it is not in her

interest to wait for the father to be released from prison for them to then—

potentially—establish a bond. See In re J.E., 723 N.W.2d 793, 798 (Iowa 2006)

(noting the courts must look at the child’s long-range as well as immediate

interests); In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998) (“We have

repeatedly followed the principle that the statutory time line must be followed and

children should not be forced to wait for their parent to grow up.”). Consequently,

the juvenile court properly terminated the father’s parental rights, and we affirm.

       AFFIRMED.